                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   JEREMY PARR, RONALD CASTLE, and
                                                                         11   JULIE VINES, individually and on behalf of
United States District Court




                                                                              others similarly situated, and on behalf of the                   No. C 19-02610-WHA
                                                                         12   general public,
                               For the Northern District of California




                                                                         13                  Plaintiffs,

                                                                         14     v.
                                                                                                                                                ORDER TRANSFERRING
                                                                         15   STEVENS TRANSPORT, INC., STEVENS                                  ACTION TO NORTHERN
                                                                              TRANSPORT TL, INC., STEVENS                                       DISTRICT OF TEXAS
                                                                         16   TRANSPORT CD, INC., and DOES 1–10,
                                                                              inclusive,
                                                                         17                  Defendants.
                                                                         18                                                     /

                                                                         19                                           INTRODUCTION
                                                                         20          In this putative class action, defendants move to dismiss for lack of personal jurisdiction
                                                                         21   or, in the alternative, to transfer venue. To the extent stated below, the motion to dismiss is
                                                                         22   DENIED and the motion to transfer is GRANTED.
                                                                         23                                             STATEMENT
                                                                         24          This is a putative wage-and-hour class action brought by three named plaintiffs, Jeremy
                                                                         25   Parr, Ronald Castle, and Julie Vines, on behalf of nationwide truck drivers who performed work
                                                                         26   in California, against defendants Stevens Transport, Inc., Stevens Transport CD, Inc., and
                                                                         27   Stevens Transport TL, Inc. (Amd. Compl. ¶ 1) (Dkt. No. 32). Defendants share staff and office
                                                                         28
                                                                          1   space and are referred to collectively as Stevens Transport (Adams Decl. ¶¶ 5, 10, 25) (Dkt.
                                                                          2   No. 37-1).
                                                                          3          Stevens Transport provides trucking services throughout the United States. Stevens
                                                                          4   Transport, Inc. and Stevens Transport CD are motor carriers who hire and employ truck drivers
                                                                          5   to haul and deliver freight, while Stevens Transport TL brokers contracts between motor carriers
                                                                          6   and shippers. All defendants are incorporated in Texas and have their corporate headquarters in
                                                                          7   Dallas (Adams Decl. ¶¶ 5–6, 10, 25).
                                                                          8           Plaintiff Parr resides in Missouri. Plaintiff Castle resides in Arizona. Plaintiff Vines
                                                                          9   resides in Texas. No plaintiff resides in California. Stevens Transport employed plaintiffs and
                                                                         10   all putative class members as truck drivers to haul and deliver freight in the 48 contiguous states
                                                                         11   (Amd. Compl. ¶¶ 11, 14, 17). On May 14, 2019, plaintiffs filed this putative class action in our
United States District Court




                                                                         12   Northern District, alleging violations of various California wage and labor laws (Dkt. No. 1).
                               For the Northern District of California




                                                                         13   Two months later, defendants filed a motion to dismiss or, in the alternative, to transfer to
                                                                         14   the United States District Court for the Northern District of Texas (Dkt. No. 37). Plaintiffs
                                                                         15   responded by filing a first amended complaint. It outlines two alleged classes: (1) all current
                                                                         16   and former truck drivers employed by defendants who drove within California for defendants
                                                                         17   at any time during the applicable statutory period for the alleged claims; and (2) all current and
                                                                         18   former truck drivers who performed services for defendants under an independent contractor
                                                                         19   arrangement who drove within California for defendant at any time during the applicable
                                                                         20   statutory period for the claims alleged in the complaint (Amd. Compl. ¶ 48).
                                                                         21          Both sides thereafter stipulated to have defendants renew their motion in August, to give
                                                                         22   defendants two weeks to file a motion to compel arbitration should this Court deny defendants’
                                                                         23   motion, and to stay class and merits discovery pending resolution of defendants’ jurisdiction,
                                                                         24   venue, and arbitration motions (Dkt. Nos. 35–36). At a hearing held on September 12, 2019, it
                                                                         25   was unclear whether defendant Stevens Transport TL had sufficient contacts with California to
                                                                         26   sustain personal jurisdiction. Following the hearing, an order allowed plaintiffs to complete a
                                                                         27   Rule 30(b)(6) deposition of Stevens Transport TL in connection with the personal jurisdiction
                                                                         28   motion (Dkt. No. 43). Following the deposition, the parties stipulated to dismiss Stevens


                                                                                                                               2
                                                                          1   Transport TL from the action (Dkt. No. 45). An order required defendants to file their motion to
                                                                          2   compel arbitration by September 26 (Dkt. No. 43). This order follows.
                                                                          3                                                ANALYSIS
                                                                          4           1.      PERSONAL JURISDICTION.
                                                                          5           This district court has specific, personal jurisdiction over Stevens Transport, Inc., and
                                                                          6   Stevens Transport CD. First, defendants established minimum contacts with California when
                                                                          7   they adopted uniform employment and wage policies, then sent their drivers into California to
                                                                          8   collect and deliver freight, thus purposefully directing their activities at California. Yahoo!
                                                                          9   Inc. v. La Ligue Contre Le Racisme, 433 F.3d 1199, 1206 (9th Cir. 2006). Second, this
                                                                         10   wage-and-hour claim unquestionably arises from those contacts as the plaintiffs are challenging
                                                                         11   the application of defendants’ wage-and-hour policies to their work performed in California.
United States District Court




                                                                         12   Third, defendants have failed to show the exercise of jurisdiction would be so unreasonable as
                               For the Northern District of California




                                                                         13   to offend due process.
                                                                         14           Stevens Transport relies heavily on Gonzalez v. Crete Carrier Corp., another
                                                                         15   wage-and-hour class action brought by truck drivers, to argue otherwise. 2019 WL 21782840
                                                                         16   at *3 (W.D. Wash. May 20, 2019) (Judge John Coughenour). The instant order declines to
                                                                         17   follow Gonzalez. Those drivers carried cargo for Crete in Washington and that should have
                                                                         18   been enough to confer personal jurisdiction. Thus, this order finds there is specific, personal
                                                                         19   jurisdiction over Stevens Transport, Inc. and Stevens Transport CD. Defendants’ motion to
                                                                         20   dismiss for lack of personal jurisdiction is therefore DENIED.
                                                                         21           2.      SECTION 1404(A).
                                                                         22           Stevens Transport moves to transfer this action to the Northern District of Texas
                                                                         23   pursuant to 28 U.S.C. § 1404(a). Because a large number of witnesses live and work in Dallas
                                                                         24   and a greater proportion of the putative class members live in Texas than in California, this order
                                                                         25   finds transfer is proper.
                                                                         26           Section 1404(a) states in pertinent part: “[f]or the convenience of parties and witnesses,
                                                                         27   in the interest of justice, a district court may transfer any civil action to any other district or
                                                                         28   division where it might have been brought . . . .” The parties agree that venue would be proper


                                                                                                                                  3
                                                                          1   in either district. Thus, defendants’ motion only presents the question of whether convenience
                                                                          2   and fairness favor transfer.
                                                                          3          Convenience and fairness factors must be considered on an individualized, case-by-case
                                                                          4   basis. Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988). District courts consider both
                                                                          5   private factors concerning the convenience of the parties and witnesses and public factors
                                                                          6   concerning the interest of justice. Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834,
                                                                          7   843 (9th Cir. 1986). On the whole, the balance of factors in this case favors transfer to the
                                                                          8   Northern District of Texas.
                                                                          9                  A.       Convenience and Fairness.
                                                                         10          The private convenience and fairness factors include the convenience of parties and
                                                                         11   witnesses, the ability of the court to compel witnesses, the ease of access to evidence, and the
United States District Court




                                                                         12   plaintiff’s choice of forum. Decker Coal Co., 805 F.2d at 843. Here, the convenience of parties
                               For the Northern District of California




                                                                         13   and witnesses favors transfer and outweighs the minimal deference afforded to plaintiffs’ choice
                                                                         14   in forum.
                                                                         15          The first factor, the convenience of parties and witnesses, favors transfer to Texas
                                                                         16   because defendants, their witnesses, one named plaintiff, and a significant number of putative
                                                                         17   class members all reside in Texas. Plaintiffs’ contention that these details individually bear little
                                                                         18   weight is unpersuasive.
                                                                         19          Our defendants indisputably reside in Texas (Adams Decl. ¶¶ 10, 25). Additionally,
                                                                         20   defendants have identified eight specific corporate executives who develop and oversee the
                                                                         21   policies underlying plaintiffs’ claims for relief, all of whom also reside in Texas (Adams Decl.
                                                                         22   ¶¶ 2, 12–15, 25–26). Plaintiffs reply that defendants fail to classify those executives as
                                                                         23   witnesses or describe the content and relevance of their potential testimony with requisite
                                                                         24   specificity. Moreover, plaintiffs reply that the witnesses are employees of defendants and so
                                                                         25   their convenience should be afforded less weight regardless of the content of their testimony
                                                                         26   (Opp. at 16–17) (Dkt. No. 39). This order disagrees.
                                                                         27          In its supporting declarations, Stevens Transport identifies the names, relevancy, and
                                                                         28   location of eight persons with personal knowledge of Stevens Transport’s policies affecting truck


                                                                                                                                4
                                                                          1   drivers (Adams Decl. ¶¶ 2, 12–15, 25–26). True, Stevens Transport can direct its employees to
                                                                          2   testify elsewhere and that reduces the weight given to their convenience, but that inconvenience
                                                                          3   of doing so still matters.
                                                                          4           Plaintiffs’ say they “intend to call numerous witnesses who likely reside in California”
                                                                          5   but fail to name any particular California witness (Opp. at 15). Plaintiff Parr names one
                                                                          6   employee of Stevens Transport that Parr trained with and whom Parr “believe[s] . . . currently
                                                                          7   lives in Southern California” (Parr Decl. ¶ 11). Plaintiffs’ only other reference to anyone with
                                                                          8   any connection to California is of receiving agents at drop yards and cashiers at fueling
                                                                          9   establishments. This lack of specificity does little to show that witness convenience favors
                                                                         10   California. None of the named plaintiffs can even “recall any of the names of these individuals”
                                                                         11   despite having collectively made over 400 pick-ups and drop-offs in various California cities
United States District Court




                                                                         12   (Parr Decl. ¶ 6; Parr Exh. A; Castle Decl. ¶ 9; Castle Exh. A; Vines Decl. ¶ 10; Vines Exh. A)
                               For the Northern District of California




                                                                         13   (Dkt. No. 39).
                                                                         14           Texas appears to be more convenient for plaintiffs. One of the three named plaintiffs
                                                                         15   lives in Texas and none of them live in California (Amd. Compl. ¶¶ 11, 14, 17). Texas is also
                                                                         16   home to approximately one-third of the putative class, while California is home to less than one
                                                                         17   percent. Although firm numbers do not exist at this early stage, Stevens Transport offers a
                                                                         18   snapshot of the putative class: In 2018, of the 4,424 truck drivers Stevens Transport employed
                                                                         19   or contracted with, only seventeen were California residents (.38%) while 1,526 were Texas
                                                                         20   residents (34.49%) (Adams Decl. ¶ 22) (Gilbert Decl. ¶ 10) (Dkt. Nos. 37-1; 37-9).
                                                                         21           Plaintiffs argue that the location of class members should be afforded little weight
                                                                         22   because, prior to certification, the final makeup of the class is subject to considerable
                                                                         23   speculation. Plaintiffs’ argument is bolstered by the fact that Stevens Transport only provides
                                                                         24   employment statistics for a fraction of the applicable time period and those statistics likewise
                                                                         25   fail to describe where 65% of the truck drivers reside. No doubt, there is some measure of truth
                                                                         26   in this observation but the numbers are so lopsided that, even allowing for some error, the
                                                                         27   trucking companies’ point deserves weight. These numbers show a significant portion of
                                                                         28   potential class members reside in Texas, not California. Taken together with the location of


                                                                                                                                5
                                                                          1   named plaintiffs and defense witnesses, the convenience of the parties and witnesses weighs in
                                                                          2   favor of transfer to the Northern District of Texas.
                                                                          3           As to ease of access to evidence, this factor weighs neither for nor against transfer.
                                                                          4   Stevens Transport stores the financial and administrative records that are relevant to this action
                                                                          5   electronically (Adams Decl. ¶ 2). So, there is little burden to transport any evidence to this
                                                                          6   district.
                                                                          7           The plaintiffs’ choice of forum also holds little weight here. A defendant usually carries
                                                                          8   a heavy burden to overcome the plaintiff’s chosen forum, but where, as here, “an individual . . .
                                                                          9   represents a class, the named plaintiff’s choice of forum is given less weight.” Lou v. Belzberg,
                                                                         10   834 F.2d 730, 739 (9th Cir. 1987). In such circumstances, the amount of weight to be accorded
                                                                         11   to plaintiffs’ choice of forum depends on the extent of the parties’ contacts with the chosen
United States District Court




                                                                         12   venue, including those relating to plaintiffs’ claim for relief. Pac. Car & Foundry Co. v. Pence,
                               For the Northern District of California




                                                                         13   403 F.2d 949, 954 (9th Cir. 1968).
                                                                         14           Plaintiffs contend that Stevens Transport has extensive contacts with the forum state as
                                                                         15   it regularly conducts business in California and it required plaintiffs and other drivers to perform
                                                                         16   work within California. Moreover, plaintiffs’ claims arise directly from these local contacts
                                                                         17   and are based on the state law of the chosen district (Opp. at 14–15). These contacts are not
                                                                         18   insubstantial. Instead, plaintiffs’ own contacts with the forum are dubious. None of the named
                                                                         19   plaintiffs reside in California, let alone in this district, and consequently none will be “deprived
                                                                         20   of the presumed advantages of [their] home jurisdiction.” Koster v. Lumbermens Mut. Cas. Co.,
                                                                         21   330 U.S. 518, 524 (1947). Additionally, a substantial majority of the putative class members
                                                                         22   reside outside of California while approximately one-third of them live in Texas. Taken with the
                                                                         23   representative nature of this action, plaintiffs’ initial choice of forum is entitled to only minimal
                                                                         24   deference.
                                                                         25                  B.      Interest of Justice.
                                                                         26           A district court deciding a motion to transfer must also consider public-interest factors
                                                                         27   such as relative degrees of court congestion, local interest in deciding localized controversies,
                                                                         28


                                                                                                                                6
                                                                          1   and familiarity with governing law. Decker Coal Co., 805 F.2d at 843. Here, the public-interest
                                                                          2   factors weigh only slightly against transfer.
                                                                          3          To start, Stevens Transport seeks judicial notice of three exhibits under Rule 201(b)(2)
                                                                          4   (Dkt. No. 38). Rule 201(b)(2) provides that the court may “judicially notice a fact that is not
                                                                          5   subject to reasonable dispute because it . . . can be accurately and readily determined from
                                                                          6   sources whose accuracy cannot be reasonably questioned.” Our court of appeals recently
                                                                          7   held information made publicly available by government entities, that neither party
                                                                          8   disputes the authenticity or accuracy of, as appropriate for judicial notice under Rule 201(b)(2).
                                                                          9   Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998–99 (9th Cir. 2019). Here, the first exhibit
                                                                         10   requested has been made publicly available by government entities through a website link.
                                                                         11   Neither party disputes the authenticity of the website or the accuracy of the information
United States District Court




                                                                         12   displayed by the document. Thus, the document, date, and information contained therein as
                               For the Northern District of California




                                                                         13   available to the recipient is appropriate for judicial notice. To this limited extent, the request for
                                                                         14   judicial notice of the first exhibit is GRANTED. As this order does not rely on the other two
                                                                         15   exhibits, the request to judicially notice those exhibits is DENIED AS MOOT.
                                                                         16          The noticed exhibit shows that court congestion in the respective districts is similar.
                                                                         17   During the twelve-month period ending in March 2019, the median time from filing to
                                                                         18   disposition of civil actions was 7.9 months in this district and 7.0 months in the Northern District
                                                                         19   of Texas. During the same period, this district had 725 total pending cases per active judge
                                                                         20   while the Northern District of Texas had 1,327 total pending cases per active judge, indicating
                                                                         21   slightly less congestion in this district. Federal Court Management Statistics (March 31, 2018),
                                                                         22   www.uscourts.gov/report-name/federal-court-management-statistics. This factor therefore
                                                                         23   neither weighs for nor against transfer.
                                                                         24          Plaintiffs’ best point is that this case presents an issue of legitimate importance to
                                                                         25   California, namely the extent to which out-of-state drivers can benefit from California’s labor
                                                                         26   laws when they drive through our state. California has an interest in making sure its laws are
                                                                         27   observed for work done in California, even if it is only a brief span in a long over-the-road haul.
                                                                         28   And here, plaintiffs seek to represent two classes of drivers solely for their work done in


                                                                                                                                7
                                                                          1   California. If this interest were enough to overcome the other factors, then every nationwide
                                                                          2   trucking company would find themselves in all fifty states defending against similar lawsuits.
                                                                          3   While this district is more familiar with California law, the excellent judges in Dallas can apply
                                                                          4   California law, and can appreciate and vindicate California’s interest in the matter. What’s
                                                                          5   more, if the case must resolve an issue of California law, the decision may be appealed to the
                                                                          6   Fifth Circuit which may then certify the question to the California Supreme Court, just as our
                                                                          7   court of appeals can. Cal. Rules of Court, Rule 8.548.
                                                                          8          Viewing the totality of the factors, this order finds that this case belongs in the Northern
                                                                          9   District of Texas. Although plaintiffs’ choice in forum still carries some weight, and California
                                                                         10   does have an interest in this matter, defendants have met their burden. Accordingly, defendants’
                                                                         11   motion to transfer the action pursuant to 28 U.S.C. § 1404(a) is GRANTED.
United States District Court




                                                                         12                                             CONCLUSION
                               For the Northern District of California




                                                                         13          The Clerk shall transfer this civil action to the United States District Court for the
                                                                         14   Northern District of Texas and close the file. The parties’ stipulation to change the hearing date
                                                                         15   and continue the case management conference is DENIED AS MOOT. With respect to the motion
                                                                         16   to compel arbitration, only partially briefed at this point, both sides shall please consult with the
                                                                         17   new district judge in Dallas concerning its future.
                                                                         18
                                                                         19          IT IS SO ORDERED.
                                                                         20
                                                                         21   Dated: October 7, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                         22                                                         UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                8
